Citation Nr: 0118188	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  93-16 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased (compensable) rating for 
duodenal ulcer disease.   


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to January 
1959 and from February 1959 to February 1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating action 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied the veteran's claims for increase.  In March 1993, the 
RO increased the rating for tinea versicolor to the present 
level of 10 percent.  

The Board remanded the case in June 1995, December 1998 and 
August 2000 for further development. 

The case was most recently certified to the Board by the 
Columbia, South Carolina RO.  


FINDINGS OF FACT

1.  Tinea versicolor is not manifested by constant exudation 
or itching, extensive lesions, or marked disfigurement.  

2.  The veteran's duodenal ulcer disease is not objectively 
manifested by ulcer symptoms which recur once or twice 
yearly.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Codes 7806, 7813 (2000). 

2.  The schedular criteria for an increased (compensable) 
rating for duodenal ulcer disease have not been met.  38 
U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In an August 1965 rating action, service connection was 
granted and separate noncompensable ratings assigned for 
tinea versicolor and a duodenal ulcer.  As noted in the 
Introduction, a March 1993 rating decision effectuated a 
Hearing Officer's decision to increase the evaluation for 
tinea versicolor to 10 percent, effective from October 10, 
1990.  

The veteran appeared at a November 1992 personal hearing at 
the RO and offered testimony in support of his claims for 
increase.  He testified that his skin condition was "itchy" 
and had spread to his face, neck and upper body.  The veteran 
also testified that his ulcer condition had improved after 
the initial diagnosis, but had recently become more severe.  
 
The veteran's appeal was remanded to the RO on three separate 
occasions in order to obtain all pertinent treatment records 
and afford the veteran the opportunity to present any 
additional evidence and undergo a VA examination.  

VA outpatient treatment records associated with the claims 
folder include a July 1991 chart entry which noted that the 
veteran had disseminated scales affecting his chest, back and 
arms.  The diagnosis was that of tinea versicolor.  A July 
1992 chart entry noted a similar diagnosis, affecting the 
chest and back.  There are no entries within those records 
detailing complaints or findings in connection with the 
veteran's ulcer condition.  

The report of an August 1991 VA examination noted the 
veteran's complaint of a long history of intermittent skin 
rash on his upper trunk and arms.  Physical examination 
revealed minimal scaly macules and patches on the arms, chest 
and upper back.  The diagnosis was tinea versicolor.  The 
veteran also complained of occasional epigastric pain and 
reportedly used antacids for relief.  There was no history of 
gastrointestinal bleeding or ulcer surgery.  The examiner 
commented that the veteran had not undergone gastrointestinal 
studies in recent years.  Physical examination disclosed a 
soft, nontender abdomen without organomegaly.  The diagnosis 
was history of peptic ulcer disease.   

The veteran was seen for a VA abdominal examination in 
December 1992.  He was not anemic, and he did not suffer from 
periodic vomiting, recurrent hematemesis, or recurrent 
melena.  Epigastric pain was reported by the veteran, 
however, an upper gastrointestinal study was negative for any 
evidence of a gastric ulcer.  The diagnosis was that there 
was no evidence of a gastric ulcer.

In January 1993, the veteran was seen for a VA skin 
examination.  It revealed hyperpigmentation with lichenfied 
plaques on the face and upper neck, and hypopigmented 
follicular patches on the arms and neck.  The examiner opined 
that the disorder was not disfiguring.  The diagnoses were 
tinea versicolor of the arms and trunk, and lichen simplex 
chronicus.

Subsequent to the December 1998 Board remand, the veteran was 
again afforded VA examinations to determine the current 
severity of the conditions at issue.  He presented to an 
October 1999 examination with complaints of stomach problems, 
consisting of heartburn, epigastric pain and gas 
approximately three times a week.  He reportedly used over-
the-counter medications for relief.  The veteran reported 
that he rarely vomited and he denied hematemesis or melena.  
He complained of some nausea with the epigastric pain and 
heartburn.  He reported that his weight was stable.  
Exacerbating factors for his abdominal pain and heartburn 
were noted to as alcohol and spicy foods.  

On physical examination, the examiner noted no evidence of 
anemia.  The abdominal examination was described as 
"entirely within normal limits," without tenderness to 
palpation, masses or hepatosplenomegaly.  The diagnostic 
impression was history of duodenal ulcer without any history 
of surgery.  The examiner noted that the veteran described 
intermittent problems with heartburn and epigastric pain 
which appeared to be relatively easily treated with over-the-
counter preparations.  Further studies were not judged to be 
indicated. 

The report of a March 2000 dermatologic examination included 
a review of the veteran's claims folder and recitation of his 
history.  The veteran stated that the rash began initially in 
the upper chest and right upper arm and had worsened over the 
last several years.  It was over the entire upper chest, both 
arms, the face, forehead, neck and upper back.  The veteran 
indicated that it was worse during the summer and with sun 
exposure and was "quite pruritic" when it flares.  He 
reported that he was not under any current treatment for the 
condition.  

On physical examination, there were multiple, irregularly 
shaped, hypopigmented patches with the worst area on the 
bilateral forearms, covering 30 to 40 percent of the ventral 
forearms.  It was also present in the upper arms and the 
entire upper chest.  The examiner noted milder involvement of 
the upper back and anterior upper neck.  Mild scaling was 
noted throughout the areas.  The face appeared to be clear.  
The examiner observed that the "predominant problem here 
appears to be the hypopigmentation."  The diagnosis was 
tinea versicolor, with the predominant problem appearing to 
be pruritus and the cosmetic effects.  The examiner commented 
that medical photos might be considered if the full extent of 
the problem needed to be seen.  

When the Board reviewed the veteran's appeal in August 2000, 
it was noted that further attempts were to be made to obtain 
complete treatment records and afford the veteran a more 
thorough dermatological examination.  If a review of the 
treatment records disclosed complaints of anemia, the RO was 
instructed to afford the veteran an appropriate examination 
to determine the severity of his duodenal ulcer condition.  

VA treatment records obtained thereafter included a March 
1999 chart extract which noted that the veteran had requested 
a consultation to continue dermatology care and indicated 
that he needed cream and soap for skin care.  An addendum to 
that note indicated that the veteran could not be reached to 
discuss his skin problems.  There were no findings in those 
records pertaining to anemia or ulcers.  

In a May 1999 VA outpatient clinic note the veteran was 
recorded as showing evidence of many smaller, hypopigmented 
lesions on the trunk and arms.  No pus was present.  The 
diagnosis was tinea versicolor. 

In an October 2000 letter, the RO informed the veteran that a 
disability evaluation examination of his skin condition had 
been requested and he would be notified of the time and place 
of the VA examination.  The RO informed the veteran that 
failure to report to the examination could have a detrimental 
effect on the outcome of his claim.  

A notation within the claims folder indicated that a VA 
examination scheduled for October 2000 had been canceled 
after the veteran had called and said he had family illness 
in New York.

In a December 2000 letter to the veteran, the RO noted that 
he had failed to report to the scheduled VA examination and, 
as such, the RO could take no further action on his appeal 
until he indicated that he could report.  The veteran was 
asked to notify the RO when he was ready to report for an 
examination.  If there was a compelling reason why he may not 
be able to report for such an examination in the near future, 
he was asked to let the RO know.  To date, there has been no 
response from the veteran.

II.  Analysis

The veteran contends that his service-connected skin and 
ulcer disorders are more severe than the current ratings 
indicate.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).

Tinea versicolor.  The veteran's service-connected tinea 
versicolor is rated by analogy under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7813, analogous to 
dermatophytosis, which in turn is rated as eczema, under the 
provisions of Diagnostic Code 7806.  As with eczema, the 
evaluation will depend upon the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristics of the disease.  Under Diagnostic Code 7806, 
a 10 percent evaluation is warranted if the disorder is 
manifested by exfoliation, exudation or itching on an exposed 
surface or extensive area.  To warrant assignment of a 30 
percent rating, there must be findings of exudation or 
constant itching, extensive lesions, or marked disfigurement.  

After carefully reviewing the evidence of record, the Board 
finds that an increased rating is not warranted.  The medical 
evidence includes the March 2000 VA examination which noted 
the veteran's complaints of constant itching during warm 
weather; however, the examiner described findings of mild 
scaling and noted that the predominant problem was 
hypopigmentation.  Findings reported in connection with the 
August 1991 VA examination included "minimal" scaly macules 
and patches.  The veteran's face was clear of any pathology.  
Absent objective findings of constant itching or exudation, 
extensive lesions or marked disfigurement, the 10 percent 
evaluation currently assigned for the veteran's tinea 
versicolor is appropriate.   

Duodenal ulcer disease.  The veteran's condition is currently 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7305.  Under that code, 
duodenal ulcers causing moderate symptomatology with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous 
moderate manifestations, are rated as 20 percent disabling.  
A 10 percent is for assignment in cases of mild duodenal 
ulcer, with recurring symptoms once or twice yearly.  38 
C.F.R. § 4.114, Diagnostic Code 7305. 

Based upon a review of the evidence of record, including the 
VA examination reports and outpatient treatment records, the 
Board finds that an increased rating is not warranted.  There 
is no objective evidence of an active disease which causes 
episodes of ulcer flare-ups once or twice yearly.  While the 
appellant clearly complains of epigastric pain, multiple 
clinical studies have not associated this discomfort with the 
service connected duodenal ulcer.  Rather, VA examinations 
include diagnoses of peptic ulcer disease by history only.  
The most recent VA examination included the examiner's 
characterization of the abdomen as being "entirely within 
normal limits" and the report that the veteran's intestinal 
complaints were treated easily with over-the-counter 
medications.  In the absence of competent evidence of greater 
impairment, the Board finds that assignment of a compensable 
rating is not warranted.  

In deciding these claims, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  Although the veteran was not afforded 
another VA examination subsequent to the August 2000 remand, 
the Board points out that the examination was scheduled but 
did not take place because the veteran indicated he was 
unable to attend on the appointed date.  The RO then 
contacted him by letter, informed him of the possible 
consequences of his failure to report to the examination and 
requested that he indicate his willingness to report.  To 
date, there has been no response from the veteran.  The Board 
finds that the reports of the prior VA examinations included 
the information requested by the Board and provided 
sufficient detail to evaluate the severity of the veteran's 
skin and ulcer disabilities.  The objective of the most 
recent remand was to afford the veteran the opportunity to 
undergo another VA examination which would yield more 
detailed information.  Although the examination may have 
produced information which could have benefited the veteran, 
he did not report and has not indicated his willingness to 
report at another time.  As such, the Board finds that the RO 
substantially complied with the remand orders.  Smith v. 
Gober, 14 Vet. App. 199 (2000).  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000). 

Lastly, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for tinea versicolor is denied.  An 
increased (compensable) rating for duodenal ulcer disease is 
denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

